Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 14717593 has a total of 21 claims pending in the application, of which claim 7 has been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for energy efficient building climate control”) in view of Leith et al (“Objective Methods For Weather Prediction”) and Klitin (“Stochastic Load Flows”).
1, Oldewurtel-2 discloses, “A building management system (BMS) configured to generate predictive models” (abstract; EN: this denotes the creation of predictive models for managing a building). “To forecast values of a building variable monitored by the BMS the BMS comprising:” (Pg.16, particularly C2, section 2; EN: this denotes using weather prediction, a part of the building variable of energy use. Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building). 
“A deterministic model generator configured… that predict deterministic values of the … variable” (Pg.19, particularly section 4.1.1; EN: this denotes the weather forecast used by the system, which is deterministic).  
“a stochastic model generator configured to use differences between actual values of the … variable and the deterministic values of the … variable predicted by the one or more deterministic models to train a stochastic model that predicts stochastic values of the … variable values of the … variable” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction). 
“a forecast adjuster configured to generate adjusted forecasts of the … variable by combining the deterministic values of the … variable predicted by the one or more deterministic models and the stochastic values of the … variable predicted by the stochastic model” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined algorithm).
EN; this denotes using the information for building wide energy use prediction). 
“Use the adjusted forecasts of the building variable to generate a set of control actions for building equipment” (Pg.20, particularly C2, last paragraph; Pg.21, particularly C1, first, second, and third paragraphs; EN: this denotes including the weather predictions in controlling and managing the loads of the building to control energy use, the building variable). 
“building equipment comprising at least one of a chiller, a heater, a boiler, a pump, a valve, an air handling unit, a variable air volume unit, an actuator, a damper, or a fan” (Pg.20, particularly C2, last paragraph; EN: this denotes the use of HVAC systems for control, a type of air handling unit). “The building equipment configured to operate in accordance with the set of control actions to affect a variable state or condition monitored by the BMS” (Pg.20, particularly C2, last paragraph; EN: this denotes the use of HVAC systems for control, a type of air handling unit).
However, Oldewurtel-2 fails to explicitly disclose, “A deterministic model generator configured to use historical BMS data comprising historical values of the building variable to train one or more deterministic models”  and “… deterministic models that predict deterministic values of the building variable”, “use differences between actual values of the building variable and the deterministic values of the building variable predicted by the one or more deterministic models to train a stochastic model that predicts stochastic values of the building variable”,  “generate adjusted forecasts of the building variable by combining the deterministic values of the building variable predicted by the one or more deterministic models and the stochastic values of the building variable predicted by the stochastic model.” (EN: The deterministic/stochastic values of the building variable itself is what is missing from the Oldewurtel reference, which only makes use of deterministic/stochastic components of the building variable (i.e. energy use)). 
Leith discloses, “A deterministic model generator configured to use historical BMS data comprising historical values of the building variable to train one or more deterministic models” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model). 
Klitin discloses, “… deterministic models that predict deterministic values of the building variable” (Pg.302, particularly C1, first paragraph of the “Constraint on Total System Load” section; EN: this denotes getting started with deterministic load flows (i.e. deterministic models).
“Use differences between actual values of the building variable and the deterministic values of the building variable predicted by the one or more deterministic models” (Pg.299-300, particularly “Mathematical Background” section; EN: this denotes making use of errors of the deterministic model).  “To train a stochastic model that predicts stochastic values of the building variable” (Pg.301, particularly the Area Constraints section; EN: this denotes making the stochastic model via summarizing (i.e. training) the results of many load flows. Pg.301, particularly “The Load Flow Problem” section; EN: this denotes the actual process of creating the stochastic model). 
“Generate adjusted forecasts of the building variable by combining the deterministic values of the building variable predicted by the one or more deterministic models and the stochastic values of the building variable predicted by the stochastic model” (Pg.299, particularly C2, third paragraph; EN: this denotes the combination of the stochastic and deterministic values being used to provide an efficient solution to errors in the deterministic model). 

Before the effective filing date it would have been obvious to one skilled in the art of weather prediction to combine the work of Oldewurtel-2 and Leith in order to make use of a historical based weather prediction model. 
	The motivation for doing so would be to provide “forecasting … based on the observation that there exist significant time-lagged correlations in atmospheric states and that knowledge of a present state can, from purely empirical considerations, provide information about future states” (Leith, Pg.119, section 7) or in the case of Oldewurtel-2, allow the use of a historical based weather prediction for the starting weather prediction. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of weather prediction to combine the work of Oldewurtel-2 and Leith in order to make use of a historical based weather prediction model.
Oldewurtel-2 and Klitin are analogous art because both involve energy use. 
Before the effective filing date it would have been obvious to one skilled in the art of energy use to combine the work of Oldewurtel-2 and Klitin in order to make use of the deterministic and stochastic combination to predict power load. 
	The motivation for doing so would be to provide “determine[[] the propagation of the errors of input data” (Klitin, Pg.299, C2, third paragraph) or in the case of Oldewurtel-2, allow the use of stochastic modeling with deterministic modeling to correctly predict the load of a building by adjusting for possible errors in the load calculations.
Therefore before the effective filing date it would have been obvious to one skilled in the art of energy use to combine the work of Oldewurtel-2 and Klitin in order to make use of the deterministic and stochastic combination to predict power load.

As per claim 2, Oldewurtel-2 discloses, “Wherein the building variable represents a load, an energy consumption, a utility rate, or a photovoltaic energy generation” (Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building). 
As per claim 6, Leith discloses, “Wherein the deterministic model generator is a regression model generator configured to generate one or more regression models that predict the deterministic values of the … variable” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model).
“Wherein the regression model generator uses the historical BMS data to train regression coefficients of the one or more regression models” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model).
Klitin discloses, “Predict the deterministic values of the building variable” (Pg.302, particularly C1, first paragraph of the “Constraint on Total System Load” section; EN: this denotes getting started with deterministic load flows (i.e. deterministic models).
As per claim 8, Oldewurtel-2 discloses, “Wherein the … model generator comprises a deterministic load model generator configured to generate a deterministic load ... model that predicts a deterministic load as a function of an archetypal load value” (Pg.22, particularly EN: this denotes using the weather and other data in order to predict energy use and the like for the building). 
Leith discloses, “Regression model” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model).
As per claim 9, Oldewurtel-2 discloses, “wherein the stochastic model generator is an autoregressive  (AR) model generator configured to generate an AR model that predicts a difference between the deterministic values of the … variable predicted by the one or more deterministic models and the actual values of the … variable” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction).
Klitin discloses, “That predicts a difference between deterministic values of the building variable predicted by the one or more deterministic models and actual values …for the building variable” ” (Pg.299-300, particularly “Mathematical Background” section; EN: this denotes making use of errors of the deterministic model).
As per claim 10, Oldewurtel-2 discloses, “wherein the AR model generator trains the AR model using a history of differences between the deterministic values of the … variable and the actual values of the …variable for the time series” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction).
Klitin discloses, “using a history of differences between the deterministic values of the building variable and the actual values of the building variable” ” (Pg.299-300, particularly EN: this denotes making use of errors of the deterministic model).
As per claim 11, Oldewurtel-2 discloses, “wherein combining the deterministic values of the … variable and stochastic values of the …variable  comprises adding each deterministic component to a corresponding stochastic component” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined algorithm).
Klitin discloses, “Wherein combining the deterministic values of the building variable and the stochastic values of the building variable comprises adding each deterministic value to a corresponding stochastic value” (Pg.299, particularly C2, third paragraph; EN: this denotes the combination of the stochastic and deterministic values being used to provide an efficient solution to errors in the deterministic model. Here the addition of solutions to the errors are the adding of stochastic building variables to the deterministic variables).
As per claim 12, Oldewurtel-2 discloses, “A forecasting system configured to forecast a time series of values of a building variable in a building management system (BMS), the forecasting system comprising: “(Pg.16, particularly C2, section 2; EN: this denotes using weather prediction, a part of the building variable of energy use. Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building).
“A load/rate predictor configured to” (Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building). 
EN: this denotes the weather forecast used by the system, which is deterministic).  
“Use a stochastic model trained with differences between actual values of the … variable for the time series and deterministic values of the … variable output by the one or more deterministic models to predict a stochastic value of the … variable” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction).
“Generate an adjusted forecast of the building variable by combining the deterministic … value of the … variable predicted by the one or more deterministic models and the stochastic value of the … variable predicted by the stochastic model” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined algorithm).
“A demand response optimizer configured to use the adjusted forecast for the value of the building variable to generate a set of control actions for building equipment” (Pg.20, particularly C2, last paragraph; Pg.21, particularly C1, first, second, and third paragraphs; EN: this denotes including the weather predictions in controlling and managing the loads of the building).
“Building equipment comprising at least one of a chiller, a heater, a boiler, a pump, a valve, an air handling unit, a variable air volume unit, an actuator, a damper, or a fan, the building equipment configured to operate in accordance with the set of control actions” (Pg.20, particularly C2, last paragraph; EN: this denotes the use of HVAC systems for control, a type of air handling unit). “To affect a variable state or condition monitored by the BMS” (Pg.20, particularly C2, last paragraph; EN: this denotes the use of HVAC systems for control, a type of air handling unit).
However, Oldewurtel-2 fails to explicitly disclose, “Use one or more deterministic models trained with historical BMS data”, “Predict a deterministic value of the building variable”, “use a stochastic model trained with differences between actual values of the building variable… and deterministic values of the building variable output by the one or more deterministic models to predict a stochastic value of the building variable”, “generate an adjusted forecast of the building variable by combining the deterministic value of the building variable predicted by the one or more deterministic models and the stochastic value of the building variable predicted by the stochastic models” (EN: The deterministic/stochastic values of the building variable itself is what is missing from the Oldewurtel reference, which only makes use of deterministic/stochastic components (i.e. weather values) of the building variable (i.e. energy use)).
Leith discloses, “Use one or more deterministic models trained with historical BMS data to predict a deterministic component” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model).
Klitin discloses, “Predict a deterministic value of the building variable” (Pg.302, particularly C1, first paragraph of the “Constraint on Total System Load” section; EN: this denotes getting started with deterministic load flows (i.e. deterministic models).
EN: this denotes making the stochastic model via summarizing (i.e. training) the results of many load flows. Pg.301, particularly “The Load Flow Problem” section; EN: this denotes the actual process of creating the stochastic model).  “And deterministic values of the building variable output by the one or more deterministic models to predict a stochastic value of the building variable” (Pg.299-300, particularly “Mathematical Background” section; EN: this denotes making use of errors of the deterministic model).
“Generate an adjusted forecast of the building variable by combining the deterministic value of the building variable predicted by the one or more deterministic models and the stochastic value of the building variable predicted by the stochastic models” (Pg.299, particularly C2, third paragraph; EN: this denotes the combination of the stochastic and deterministic values being used to provide an efficient solution to errors in the deterministic model).
Oldewurtel-2 and Leith are analogous art because both involve weather prediction. 
Before the effective filing date it would have been obvious to one skilled in the art of weather prediction to combine the work of Oldewurtel-2 and Leith in order to make use of a historical based weather prediction model. 
	The motivation for doing so would be to provide “forecasting … based on the observation that there exist significant time-lagged correlations in atmospheric states and that knowledge of a present state can, from purely empirical considerations, provide information about future states” (Leith, Pg.119, section 7) or in the case of Oldewurtel-2, allow the use of a historical based weather prediction for the starting weather prediction. 

Oldewurtel-2 and Klitin are analogous art because both involve energy use. 
Before the effective filing date it would have been obvious to one skilled in the art of energy use to combine the work of Oldewurtel-2 and Klitin in order to make use of the deterministic and stochastic combination to predict power load. 
	The motivation for doing so would be to provide “determine[[] the propagation of the errors of input data” (Klitin, Pg.299, C2, third paragraph) or in the case of Oldewurtel-2, allow the use of stochastic modeling with deterministic modeling to correctly predict the load of a building by adjusting for possible errors in the load calculations.
Therefore before the effective filing date it would have been obvious to one skilled in the art of energy use to combine the work of Oldewurtel-2 and Klitin in order to make use of the deterministic and stochastic combination to predict power
As per claim 13, Oldewurtel-2 discloses, “A second regression model that predicts one of the correlated predictor variables as a function of another of the correlated predictor variables” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined algorithm).
“wherein the load/rate predictor uses the second regression model to eliminate a correlation between the correlated predictor variables in the first … model” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined algorithm).
Leith discloses, “a first regression model that predicts the deterministic value of the building variable as a function of at least two correlated predictor variables that are correlated with one another” and “regression model” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model).
As per claim 14, Oldewurtel-2 discloses, “Wherein the building variable comprises one of a load values,  an energy consumption value, a utility rate value, or a photovoltaic energy generation value” (Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building).
As per claim 17, Oldewurtel-2 discloses, “wherein the load/rate predictor uses a forecasted weather value as an input to the one or more deterministic models to calculate the deterministic value of the … variable” (Pg.16, particularly C2, section 2; EN: this denotes using weather prediction, a part of the building variable of energy use. Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building).
Klitin discloses, “Deterministic value of the building variable” (Pg.302, particularly C1, first paragraph of the “Constraint on Total System Load” section; EN: this denotes getting started with deterministic load flows (i.e. deterministic models).
18, Oldewurtel-2 discloses, “A method for operating a building management system (BMS), the method comprising” (abstract; EN: this denotes the creation of predictive models for managing a building).
“Using one or more … models … to forecast a deterministic value of a … variable for a time series” (Pg.16, particularly C2, section 2; EN: this denotes using weather prediction, a part of the building variable of energy use. Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building).
“using a history of residuals for the time series to forecast a residual value of the … variable, wherein the residuals are differences between the forecasted deterministic values of the … variable for the times series and actual values of the … variable for the time series” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction).
“Combining the deterministic value of the … variable and the residual value of the … variable to generated an adjusted forecast for the building variable” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined algorithm).
“using the adjusted forecast for the time series to generate a set of control actions for building equipment comprising at least one of a chiller, a heater, a boiler, a pump, a valve, an air handling unit, a variable air volume unit, an actuator, a damper, or a fan, and” (Pg.20, EN: this denotes the use of HVAC systems for control, a type of air handling unit). 
“Operating the building equipment in accordance with the set of control actions to affect a variable state or condition monitored by the BMS” (Pg.20, particularly C2, last paragraph; EN: this denotes the use of HVAC systems for control, a type of air handling unit).
However, Oldewurtel-2 fails to explicitly disclose, “Regression models trained with historical BMS data to forecast a deterministic component”, “Forecast a deterministic value of a building variable”, “Wherein the residuals are differences between forecasted deterministic values of the building variable … and actual values of the building variable…”, “Combining the deterministic value of the building variable and the residual value of the building variable to generate an adjusted forecast of the building variable.” (EN: The deterministic/stochastic values of the building variable itself is what is missing from the Oldewurtel reference, which only makes use of deterministic/stochastic components (i.e. weather values) of the building variable (i.e. energy use)). 
Leith discloses, “Regression models trained with historical BMS data to forecast a deterministic component” (pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model). 
Klitin discloses, “Forecast a deterministic value of a building variable” (Pg.302, particularly C1, first paragraph of the “Constraint on Total System Load” section; EN: this denotes getting started with deterministic load flows (i.e. deterministic models).
EN: this denotes making the stochastic model via summarizing (i.e. training) the results of many load flows. Pg.301, particularly “The Load Flow Problem” section; EN: this denotes the actual process of creating the stochastic model). “Wherein the residuals are differences between forecasted deterministic values of the building variable … and actual values of the building variable…”  (Pg.299-300, particularly “Mathematical Background” section; EN: this denotes making use of errors of the deterministic model).  
“Combining the deterministic value of the building variable and the residual value of the building variable to generate an adjusted forecast of the building variable” (Pg.299, particularly C2, third paragraph; EN: this denotes the combination of the stochastic and deterministic values being used to provide an efficient solution to errors in the deterministic model).
Oldewurtel-2 and Leith are analogous art because both involve weather prediction. 
Before the effective filing date it would have been obvious to one skilled in the art of weather prediction to combine the work of Oldewurtel-2 and Leith in order to make use of a historical based weather prediction model. 
	The motivation for doing so would be to provide “forecasting … based on the observation that there exist significant time-lagged correlations in atmospheric states and that knowledge of a present state can, from purely empirical considerations, provide information about future states” (Leith, Pg.119, section 7) or in the case of Oldewurtel-2, allow the use of a historical based weather prediction for the starting weather prediction. 

Oldewurtel-2 and Klitin are analogous art because both involve energy use. 
Before the effective filing date it would have been obvious to one skilled in the art of energy use to combine the work of Oldewurtel-2 and Klitin in order to make use of the deterministic and stochastic combination to predict power load. 
	The motivation for doing so would be to provide “determine[[] the propagation of the errors of input data” (Klitin, Pg.299, C2, third paragraph) or in the case of Oldewurtel-2, allow the use of stochastic modeling with deterministic modeling to correctly predict the load of a building by adjusting for possible errors in the load calculations.
Therefore before the effective filing date it would have been obvious to one skilled in the art of energy use to combine the work of Oldewurtel-2 and Klitin in order to make use of the deterministic and stochastic combination to predict power load.
 As per claim 19, Oldewurtel-2 discloses, “Wherein the building variable represents a load, an energy consumption, a utility rate, or a photovoltaic energy generation values” (Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building).
As per claim 20, Oldewurtel-2 discloses, “wherein the residual of the building variable is forecasted using an autoregressive (AR) model” (pg.19, particularly section 4.1.2; EN: this denotes using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction).
EN: this denotes the use of daily weather forecasts and the like which will be updated regularly). 
	As per claim 21, Oldewurtel-2 discloses, “Wherein the building variable is a load” (Pg.22, particularly section 4.3.3 and its subclasses; EN: this denotes using the weather and other data in order to predict energy use and the like for the building).
	Klitin discloses, “The deterministic value of the building variable is a deterministic load value; and the stochastic value of the building variable is a stochastic load value” (The entire document; EN: this denotes working with deterministic/stochastic modeling with power load).  


Claim Rejections - 35 USC § 103
Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for energy efficient building climate control”) in view of Leith et al (“Objective Methods For Weather Prediction”) and Klitin (“Stochastic Load Flows”) as applied to claim 1 above, and further in view of Ehlers et al (US 5924486 A).
Leith discloses, “Wherein the deterministic model generator trains one or more deterministic models…” (Pg.119-120, particularly section 7; EN: this denotes the use of regression based on historical data in order to predict weather. When combined with the Oldewurtel-2 reference, this denotes using the regression based model instead of the pre-made Cosmos-7 model).
3, Oldewurtel-2 and Leith fail to explicitly disclose, “Further comprising a binning module configured to organize the historical BMS data into a plurality of bins according to a binning parameter associated with the historical BMS data.” 
Ehlers discloses, “further comprising a binning module configured to organize the historical BMS data into a plurality of bins according to a binning parameter associated with the historical BMS data” and “for each of the plurality of bins” (C26, particularly 39-68; C27, particularly L1-38; EN: this denotes the storing of data and other information related to the controlling of the system, including breaking up the data into heating and cooling days. Here, the bins are heating/cooling, and the historical BMS data is the various data related to those heating/cooling days).
Ehlers and the combination of Oldewurtel-2 with Leith are analogous art because both involve weather based building management.  
Before the effective filing date it would have been obvious to one skilled in the art of weather based building management to combine the work of Ehlers with that of Oldewurtel-2 and Leith in order to store different data in different bins.  
	The motivation for doing so would be to provide the stored data in relation to its use, such as “when heating and cooling systems are operational for a rolling 30, 60, and 90 day period by hour of the day” in order to have “total heating and cooling degree days and other statistical data needed to normalize consumption and usage data” (Ehlers, C26, L39-68; C27, L1-38) or in the case of Oldewurtel-2 modified by Leith, allow the system to divide up the relevant data to properly use it within the regression algorithm based on different weather situations the system encounters. 

As per claim 4, Oldewurtel-2 modified by Leith fail to explicitly disclose, “further comprising a day-type classifier configured to: identify one or more days represented by the historical BMS data that have similar time-variant profiles with respect to a particular time series feature; and organize the historical BMS data into a plurality of day-type groups such that the historical BMS data corresponding to the days with similar time-variant profiles are organized into the same day-type group.”
Ehlers discloses, “further comprising a day-type classifier configured to: identify one or more days represented by the historical BMS data that have similar time-variant profiles with respect to a particular time series feature; and” (C22, particularly L30-54; EN: this denotes monitoring the user’s interaction with the system in combination to outside weather)
“Organize the historical BMS data into a plurality of day-type groups such that the historical BMS data corresponding to the days with similar time-variant profiles are organized into the same day-type group” (C22, particularly L30-54; EN: this denotes the system dividing the data up into groups dependent on the weather and reacting to those weather days appropriately).  
Ehlers and the combination of Oldewurtel-2 with Leith are analogous art because both involve weather based building management.  
Before the effective filing date it would have been obvious to one skilled in the art of weather based building management to combine the work of Ehlers with that of Oldewurtel-2 and Leith in order to store different data of different weather situations by type. 

Therefore before the effective filing date it would have been obvious to one skilled in the art of weather based building management to combine the work of Ehlers with that of Oldewurtel-2 and Leith in order to store different data of different weather situations by type.
As per claim 15, Oldewurtel-2 fails to explicitly disclose, “Wherein the load/rate predictor is configured to use an archetypal profile for a particular time series feature to determine an archetypal value for the time series based on a time-of-day”
Ehlers discloses, “Wherein the load/rate predictor is configured to use an archetypal profile for a particular time series feature to determine an archetypal value for the time series based on a time-of-day” (C13, particularly L5-23; EN: this denotes time of day and other variables considered by the system).
Ehlers and the combination of Oldewurtel-2 with Leith are analogous art because both involve weather based building management.  
Before the effective filing date it would have been obvious to one skilled in the art of weather based building management to combine the work of Ehlers with that of Oldewurtel-2 and Leith in order to store different data of different weather situations by type. 

Therefore before the effective filing date it would have been obvious to one skilled in the art of weather based building management to combine the work of Ehlers with that of Oldewurtel-2 and Leith in order to store different data of different weather situations by type.
As per claim 16, Ehlers discloses, “Wherein the load/rate predictor uses the archetypal value for the time series as an input to the one or more deterministic models to calculate the deterministic  value of the … variable” (C13, particularly L5-23; EN: this denotes time of day and other variables considered by the system).
Klitin discloses, “Deterministic value of the building variable” (Pg.302, particularly C1, first paragraph of the “Constraint on Total System Load” section; EN: this denotes getting started with deterministic load flows (i.e. deterministic models).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for energy efficient building climate control”) in view of Leith et al (“Objective Methods For Weather Prediction”), Klitin (“Stochastic Load Flows”) and Ehlers et al (US 5924486 A) as applied to claim 4 above, and further in view of Sloup et al (US 20070005191 A1). 
5, Oldewurtel-2, Leith, and Ehlers fail to explicitly disclose, “Further comprising an archetypal profile generator configured to generate an archetypal time-variant profile for a plurality of days within the same day-type group with respect to a particular time series value based on the historical BMS data.” 
Sloup discloses, “further comprising an archetypal profile generator configured to generate an archetypal time-variant profile for a plurality of days within the same day-type group with respect to the particular time series value based on the historical BMS data”    (pg.6, particularly paragraph 0104; EN: this denotes combining weather profiles with building specifics to create control profiles for a specific building based upon the weather. When combined with the historical weather patterns/control of the Ehlers reference, this denotes creating weather based profiles for the control of the building). 
Sloup and Oldewurtel-2 modified by Leith and Ehlers are analogous art because both involve building automation. 
Before the effective filing date it would have been obvious to one skilled in the art of building automation to combine the work of Sloup and Oldewurtel-2 modified by Leith and Ehlers in order to make profiles related to the day patterns. 
	The motivation for doing so would be to create a “weather /load file [to] contain a load template for the specific building which has been modified with archived real-time data provided by the building automation system” (Sloup, Pg.6, paragraph 0104) or in the case of Oldewurtel-2 modified by Leith and Ehlers, allow the system to create profiles/files that will be related to the various tracked patterns related to the daily weather. 
.

Response to Arguments

Applicant's arguments with respect to claims 1-6 and 8-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198